 


 HR 5509 ENR: To name the Department of Veterans Affairs temporary lodging facility in Indianapolis, Indiana, as the “Dr. Otis Bowen Veteran House”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 5509 
 
AN ACT 
To name the Department of Veterans Affairs temporary lodging facility in Indianapolis, Indiana, as the Dr. Otis Bowen Veteran House. 
 
 
1.Name of Department of Veterans Affairs temporary lodging facility, Indianapolis, IndianaThe Department of Veterans Affairs temporary lodging facility in Indianapolis, Indiana, shall after the date of the enactment of this Act be known and designated as the Dr. Otis Bowen Veteran House. Any reference to such temporary lodging facility in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the Dr. Otis Bowen Veteran House.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 